205 F.2d 834
SHETTERLYv.UNITED STATES.
No. 11787.
United States Court of Appeals Sixth Circuit.
June 3, 1953.

Frederick J. Cartolano, Cincinnati, Ohio, for appellant.
Dick L. Johnson, U. S. Atty., Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel:


2
And it appearing that the question of venue was waived by failure of appellant who was represented by counsel to raise the question before the jury was empaneled and by proceeding to trial on plea of not guilty; Silverberg v. United States, 5 Cir., 4 F.2d 908, certiorari denied 268 U.S. 706, 45 S.Ct. 640, 69 L.Ed. 1168; McNealy v. Johnston, 9 Cir., 100 F.2d 280; Wagner v. Hunter, 10 Cir., 161 F.2d 601.


3
It is ordered that the judgment be and it hereby is affirmed.